Appeal by the school district from an order granting respondent’s application for leave to serve a notice of claim after the expiration of sixty days, the statutory period then provided by section 50-e of the General Municipal Law. Order affirmed, without costs. The accident happened on September 30,. 1949, when the infant was seventeen years old. The school authorities knew about the accident immediately after it happened. About three weeks after the occurrence, claimant’s father reported the accident personally to the principal of the school and the president of the school district. On November 1, 1949, the insurance carrier for the school district received a statement in writing, signed by the claimant, as to the facts of the accident. The insurance investigator told claimant and his father that he would examine into the case and attempt to settle it. Thereafter the investigator visited the claimant and his father periodically and made offers of settlement, which were increased from $2,500 to $5,000, during which time he stated that if the claimant hired an attorney, the attorney would receive 50% of the settlement. When settlement could not be had, claimant and his father consulted an attorney on September 26, 1950. An order to show cause for leave to serve the notice of claim was served on September 30, 1950, the last day on which a motion could effectively be made. Under, the peculiar circumstances of this case, the discretion of the Special Term was properly exercised in favor of the granting of the motion. Carswell, Acting P. J., Johnston, Sneed, Wenzel and MacCrate, JJ., concur.